Dissenting Opinion by
Montgomery, J.:
I respectfully dissent from the affirmance of the judgment for plaintiff-appellee for the reason that I believe that she clearly was contributorily negligent as a matter of law.
In approaching defendants’ store on this clear day the plaintiff passed the drop in the sidewalk which she alleged caused her to fall as she left the store and re*140traced her steps to her parked automobile. She was unencumbered and gave as her only reason for not seeing the break in the sidewalk that a four-inch overhang of the building obscured her view of the defect. The record, including the pictures offered as exhibits, demonstrates that this overhang of about four inches beyond the foundation of the building had the effect of compelling plaintiff to walk farther away from the drop in the sidewalk, protecting her rather than increasing any existing hazard. In no way did it interfere with her view of the lower unpaved sidewalk.
On the authority of Kresovich v. Fitzsimmons, 439 Pa. 10, 264 A. 2d 585 (1970), this judgment should be reversed and entered for the defendants.